Exhibit 10.1

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

   Employee

 

Name:    Participant Name Number of Restricted Stock Units Subject to Grant:   
Shares Granted Date of Grant:    February 17, 2015 Closing Price on Grant Date:
   $ 10.70

 

 

THIS RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”) is made as of the
date in the box above labeled “Date of Grant” by Huntington Bancshares
Incorporated, a Maryland corporation and its subsidiaries (the “Company”), and
is hereby communicated to the employee named in the box above (the “Employee”).
Undefined capitalized terms used in this Agreement shall have the meanings set
forth in the Company’s 2012 Long-Term Incentive Plan as may be amended from time
to time (the “Plan”).

WHEREAS, the Company maintains the Plan.

WHEREAS, pursuant to Article 8 of the Plan, the Committee may grant awards of
Restricted Stock Units to employees, and have such grants settled in shares of
the Company’s common stock, without par value (“Shares”).

WHEREAS, the Company desires to compensate the Employee with a grant of
Restricted Stock Units for the Employee’s future services to the Company.

NOW, THEREFORE, in consideration of the premises, the Company grants the
Employee an Award of Restricted Stock Units under the following terms and
conditions:

 

1. Grant of Restricted Stock Units.

The Company, by authority of the Committee, hereby grants to the Employee an
Award of the number of Restricted Stock Units identified above (the “Grant”) to
be issued in accordance with all of the terms and conditions set forth in this
Agreement and the Plan. The Restricted Stock Units will be a bookkeeping entry
(the “RSU Account”), and each Restricted Stock Unit shall be equivalent to one
Share. All terms and conditions set forth in the Plan are deemed to be
incorporated herein in their entirety.

 

2. Employee Accounts.

The number of Restricted Stock Units granted pursuant to this Agreement shall be
credited to the Employee’s RSU Account. Each RSU Account shall be maintained on
the books of the Company until full



--------------------------------------------------------------------------------

payment of the balance thereof has been made to the Employee (or the Employee’s
beneficiaries if the Employee is deceased). No funds shall be set aside or
earmarked for any RSU Account, which shall be purely a bookkeeping device.

 

3. Vesting Provisions.

(a) The Employee’s Restricted Stock Units shall vest only if both (i) the
Employee satisfies the service-based vesting requirements in subsections (b),
(c), or (d) below, as applicable, and (ii) the Committee certifies that the
performance-based vesting requirement in subsection (e) below has been achieved.

(b) Except as provided in this Agreement, the Employee’s Restricted Stock Units
shall vest as follows:

1. If the Employee is continuously employed by the Company through the first
anniversary of the Date of Grant, 1/3 of the Employee’s Restricted Stock Units
in the Employee’s Restricted Stock Unit Account will vest on such date.

2. If the Employee is continuously employed by the Company through the second
anniversary of the Date of Grant, an additional 1/3 of the Employee’s Restricted
Stock Units in the Employee’s Restricted Stock Unit Account will vest on such
date.

3. If the Employee is continuously employed by the Company through the third
anniversary of the Date of Grant, the remaining 1/3 of the Employee’s Restricted
Stock Units in the Employee’s Restricted Stock Unit Account will vest on such
date.

(c) Notwithstanding any provision in Section 3(b) above to the contrary, if, on
or after the date that is six months after the Date of Grant, and before the
third anniversary of the Date of Grant, the Employee’s employment or service
with the Company terminates because of a Permitted Termination, the Employee
shall vest in a prorated number of Shares (with any fractional Shares rounded up
to the next whole number) equal to the number of Restricted Stock Units subject
to Grant times a fraction. The numerator of the fraction shall be the number,
which in no event shall be greater than 36, of all full and partial months (with
partial months being counted as full months) that passed beginning with the
month that contains the Date of Grant and ending with the month in which the
Employee’s termination occurred. The denominator of the fraction shall be 36.
The number of shares in which the Employee vests under this subsection (b) shall
then be reduced by the number of shares previously vested under subsection
(a) above. For purposes of this Agreement, a “Permitted Termination” means
(i) the Employee’s employment or service with the Company terminates for any
reason other than Cause after attainment of age 55 and 10 years of service or
due to Disability or death or (ii) the Company terminates the Employee without
Cause (as defined in Section 2.5 of the Plan).

(d) Notwithstanding any provision in Section 3(b) or 3(c) above to the contrary,
if, on or after the date that is six months after the Date of Grant, and before
the third anniversary of the Date of Grant, the Employee’s employment or service
with the Company terminates for any reason other than Cause after attainment of
age 59 1/2 and 4 years of service (“Normal Retirement”), the Employee’s service
shall be deemed to have terminated on the third anniversary of the Date of Grant
so that the Employee’s Restricted Stock Units shall be deemed to become fully
vested on such date.

(e) Notwithstanding any provision in Section 3(b), 3(c), or 3(d) above to the
contrary, if on December 31st before the applicable anniversary of the Date of
Grant described in Section 3(b) above, the Company’s Common Equity Tier 1
Risk-Based Capital Ratio (“CET1”) is less than the greater of (i) the CET1 goal



--------------------------------------------------------------------------------

set forth in the Company’s Capital Management Policy or (ii) the required
minimum CET1 established by the Federal Reserve, the Employee’s Restricted Stock
Units that otherwise would have vested upon satisfaction of the applicable
service-based vesting requirements described above shall instead vest on the
first applicable anniversary of the Date of Grant after the December 31st in
which the Company’s CET1 is greater than or equal to the applicable goal
described in (i) or (ii) above. However, if the Company’s CET1 remains less than
the applicable goal described in (i) or (ii) above for a period of two
continuous years after the otherwise applicable vesting date described in
Section 3(b), 3(c), or 3(d) (as applicable) above, the Employee shall not vest
in that 1/3 share of the Restricted Stock Units and shall instead forfeit such
Restricted Stock Units.

 

4. Forfeiture Provisions.

(a) If, before the third anniversary of the Date of Grant, the Employee’s
employment or service with the Company is terminated before the satisfaction of
both (1) the service-based vesting requirements described in Section 3(b), 3(c),
or 3(d) as applicable, and (2) the performance-based vesting requirement
described in Section 3(e) above are satisfied, all of the Employee’s unvested
RSUs and any unvested cash dividends shall be forfeited.

(b) Notwithstanding any provision of this Agreement to the contrary, the
Committee may cause the Employee to forfeit all unvested RSUs and require
repayment of any amount previously paid under this Agreement in accordance with
the terms of the Huntington Bancshares Incorporated Recoupment/Clawback Policy
(“the Policy”), any other applicable policy of the Company, and any other
applicable laws and regulations. The Policy is available on the Risk Management
and Corporate Policy home page of the Huntington intranet. Additionally, if the
Employee’s termination of service may qualify both as (i) either a Permitted
Termination or a Normal Retirement and (ii) a for Cause termination, the
Employee’s termination shall be considered a termination for Cause, and the
Employee shall forfeit all rights under this Agreement.

(c) This RSU grant is subject to acceptance of all the terms, conditions and
limitations of the Plan. The Plan may be amended from time to time, including
but not limited to provisions on tax withholding and forfeiture. This RSU grant
is subject to such rules and regulations that the Committee may adopt for
administration of the Plan, and to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

5. Change in Control.

Notwithstanding any provision to the contrary, upon the occurrence of a Change
in Control that occurs on or after the date that is six months after the Date of
Grant, the Employee shall become immediately vested in 100% of the Restricted
Stock Units and any related cash dividends with respect to such Restricted Stock
Units in the Employee’s RSU Account.

 

6. Issuance of Stock.

The Company, or its transfer agent, will convert the Restricted Stock Units in
the Employee’s RSU Account into Shares and deliver the total number of Shares
due to the Employee within 60 days after the date the Restricted Stock Units
vest or as soon as administratively possible after such date, except as
otherwise provided in Section 12 below. The Employee is not permitted to defer
the receipt of such Shares. However, notwithstanding any provision to the
contrary, if, in the reasonable determination of the Company, the Employee is a
“specified employee” for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended, and the guidance promulgated thereunder (“Code
Section 409A”), then, if necessary to avoid the



--------------------------------------------------------------------------------

imposition on the Employee of excise tax and interest under Code Section 409A,
the Company shall not deliver the Shares otherwise payable upon the Employee’s
termination and separation of service until the date that is 30 days after 6
months following the Employee’s termination and separation of service from the
Company. The delivery of the Shares shall be subject to payment of the
applicable withholding tax liability as set forth in Section 7. If the Employee
dies before the Company has distributed any portion of the vested Restricted
Stock Units, the Company will transfer any Shares payable with respect to the
vested Restricted Stock Units in accordance with the Employee’s written
beneficiary designation or to the Employee’s estate if no written beneficiary
designation is provided. If the Employee did not have a will, any Shares payable
with respect to the vested Restricted Stock Units will be distributed in
accordance with the laws of descent and distribution.

 

7. Withholding Taxes.

The Company shall have the power and the right to deduct or withhold, or require
the Employee to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement.

 

8. Non-transferability of Grant.

During any Period(s) of Restriction, the Employee shall have no right to
transfer, sell, pledge, assign, or hypothecate, other than by will or the laws
of descent and distribution, any rights with respect to the Employee’s Award of
RSUs. No RSU shall be subject to execution, attachment, or similar process.

 

9. Employee’s Rights Unsecured.

The right of the Employee or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Employee nor his or her beneficiary shall have any rights in or
against any amounts credited to the Employee’s RSU Account or any other specific
assets of the Company. All amounts credited to the Employee’s RSU Account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes, as it may deem appropriate.

 

10. No Voting Rights as Stockholder.

Until the Restricted Stock Units have vested and Shares have been issued,
Employee shall not have any voting rights as a stockholder of the Company with
respect to the Restricted Stock Units.

 

11. Dividends.

To the extent that cash dividends are paid on Shares after the Date of Grant and
before the date the Employee receives the Shares subject to this Grant, the
Employee shall receive credits of cash in a dividend bookkeeping account (the
“Dividend Account”). Such cash credits shall be equal in value (based on the
reported dividend rate on the date dividends were paid) to the amount of
dividends paid on the Shares represented by the Restricted Stock Units in the
Employee’s RSU Account. The Employee shall vest in the cash in the Dividend
Account in accordance with Section 3 of the Agreement in the same manner that
the Employee vests in the Restricted Stock Units held in the RSU Account. On the
date that the Employee receives a distribution of Shares from the RSU Account
(provided that such date is at least six months after the Date of Grant), the
Employee shall also receive a distribution of the cash in the Dividend Account.



--------------------------------------------------------------------------------

12. Capital Adjustment Provisions.

In the event of a stock split, stock dividend, spin off, merger, or other event
described in Section 4.3 of the Plan, the number of Restricted Stock Units in
the Employee’s RSU Account shall be adjusted in accordance with the provisions
of Section 4.3 of the Plan.

 

13. Securities Law Compliance.

The delivery of all or any of the Shares shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Shares under the Securities Act of 1933 or to effect any state
registration or qualification of the Shares. The Company may, in its sole
discretion, delay the delivery of the Shares or place restrictive legends on
such Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of the NASDAQ
Global Select or any other exchange upon which the Company’s common stock is
traded. If the Company delays the delivery of the Shares in order to ensure
compliance with any state or federal securities or other laws, the Company shall
deliver the Shares at the earliest date at which the Company reasonably believes
that such delivery will not cause such violation, or at such other date that may
be permitted under Code Section 409A.

 

14. Plan Governs.

The Grant is made under the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. A copy of the Plan is available upon
request by contacting the Human Resources Department at the Company’s executive
offices.

 

15. No Right to Continued Employment.

The Employee understands and agrees that this Agreement does not impact in any
way the right of the Company to terminate or change the terms of the employment
of Employee at any time for any reason whatsoever, with or without Cause, nor
confer upon any right to continue in the employ of the Company.

 

16. Addresses for Notices.

Any notice to be given to the Company under the terms of this Agreement shall be
addressed to the Company, in care of the Compensation Director, at Huntington
Bancshares Incorporated, Huntington Center, HC0318, 41 S. High Street, Columbus,
Ohio 43287, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Employee shall be addressed to the
Employee at the address maintained on the books and records of the Company.

 

17. Captions.

Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Notice.



--------------------------------------------------------------------------------

18. Notice Severable.

In the event that any provision in this Agreement shall be held invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement.

 

19. Expenses.

Costs of administration of the terms and conditions of this Agreement will be
paid by the Company.

 

20. Governing Law / Compliance with Applicable Law.

The terms and conditions of this Agreement shall be governed by the laws of the
State of Ohio, except to the extent preempted by federal law.

 

21. Entire Notice; Amendment; Code Section 409A Provisions.

This Agreement and the Plan contain the terms and conditions with respect to the
subject matter hereof and supersede any previous agreements, written or oral,
relating to the subject matter hereof. This Agreement shall be interpreted in
accordance with Code Section 409A. This Agreement shall be deemed to be modified
to the maximum extent necessary to be in compliance with Code Section 409A’s
rules. If the Employee is unexpectedly required to include in the Employee’s
current year’s income any amount of compensation relating to the Restricted
Stock Units because of a failure to meet the requirements of Code Section 409A,
then to the extent permitted by Code Section 409A, the Employee may receive a
distribution of Shares or cash in an amount not to exceed the amount required to
be included in income as a result of the failure to comply with Code
Section 409A.



--------------------------------------------------------------------------------

RESTRICTIVE COVENANTS

After review of this agreement, the Employee will be required to accept the
terms and conditions of the grant. If this agreement is not accepted within 45
days of the distribution of this document, then the grant will be subject to
forfeiture.

Non-Solicitation Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and for a period of one year
after such employment ceases, either voluntarily or involuntary for any reason,
he or she will not, either directly or indirectly:

 

  1. Solicit, encourage, or induce any person employed by the Company, or
attempt to solicit, encourage or induce any person employed by the Company, to
terminate his or her employment with the Company or to seek or accept employment
with any other person or entity; or

 

  2. Contact or attempt to contact any customer or prospective customer of the
Company for whom the Employee performed any services or had any direct or
indirect business contact for the purposes of identifying his or her new
association or his or her change of employment or current affiliation; or

 

  3. Contact any customer of the Company for whom the Employee performed any
services or had any direct or indirect business contact for the purpose of
soliciting, influencing, enticing, attempting to divert, or inducing any such
customers to obtain any product or service offered by the Company from any
person or entity other than the Company; or

 

  4. Contact any customer or prospective customer of the Company whose identity
or other customer specific information the Employee obtained or gained access to
as an employee of Company for the purpose of soliciting, influencing, enticing,
attempting to divert, or inducing any such customers or prospective customers to
obtain any product or service provided by the Company from any person or entity
other than the Company; or

 

  5. Accept or provide assistance in the accepting of business from any
customers or any prospective customers of the Company for whom the Employee
performed any services or had any direct or indirect business contact, or whose
identity or other customer specific information the Employee obtained or gained
access to as an employee of the Company.

Notwithstanding the foregoing non-solicitation provisions of this Agreement, if
the Employee separates employment within one year following a Change in Control
that is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then the Employee’s obligations will cease as
of the date of his or her employment termination.

Confidentiality Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and after such employment
ceases, either voluntarily or involuntary for any reason, he or she will not,
either directly or indirectly use proprietary information to solicit, influence,
entice,



--------------------------------------------------------------------------------

attempt to divert, or induce any customer or prospective customer of the Company
to terminate or reduce any business relationship with the Company or to obtain
any product or service provided by the Company from any person or entity other
than the Company. Proprietary information includes customer or prospective
customer information, including names, addresses, telephone numbers, email
addresses or other identifying or contact information, account or transactional
information, and other personal, business or financial information, and also
includes information concerning the Company’s business plans and methods, market
strategies, products and services, technology and computer systems, business
techniques and processes, policies, procedures and training materials.

Non-Competition Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that if the Employee retires at age 59 1/2 or older and has at least 4 years of
service, the Restricted Stock Units the Employee received by accepting this
Agreement will continue to vest, provided that: (1) the Employee’s retirement
date is at least 6 months after the grant date listed herein; and (2) for a
period of one (1) year after the Employee’s Separation Date, he or she will not
accept employment with or perform any competing services (to include,
recruiting, financial modeling, vendor relationship management, and/or providing
services that draw upon his knowledge of Huntington proprietary information) for
any bank or bank affiliated broker dealer that has any material operations in
any of Huntington’s six (6) footprint states (Ohio, Indiana, Kentucky, Michigan,
Pennsylvania, and West Virginia). “Material operations” means that it has more
than 5% market share in any of Huntington’s footprint states. “Bank affiliated”
means owned by a bank or a bank holding company. The Employee agrees and
acknowledges that for purposes of this Paragraph, “employment” and/or “perform
any competing services” shall mean that the Employee is engaged as an agent,
employee, director, owner, partner or consultant by any bank or bank affiliated
broker dealer. If, and to the extent that, the Employee violates the terms of
this non-competition provision, the continued vesting of the Employee’s
Restricted Stock Units shall immediately cease, and the Employee shall forfeit
any unvested Restricted Stock Units.

Notwithstanding the foregoing non-competition provisions of this Agreement, if
Employee separates employment within one year following a Change in Control that
is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then Employee’s obligations will cease as of
the date of his or her employment termination.

The Company will not have any further obligations to the Employee under this
Agreement if the Employee’s grant is forfeited as provided herein.

This Agreement along with the 2012 Long-Term Incentive Plan Prospectus will be
available by accessing your Fidelity account.

I hereby accept the terms of this Agreement electronically through Fidelity.

 

Stephen D. Steinour   

2/17/2015

Chairman, President, and Chief Executive Officer   

Date

Electronic Signature

Acceptance Date